Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamatsu et al. (US 2012/0137292), hereinafter Iwamatsu, in view of Serebrin (U.S. Patent 9,223,737). Iwamatsu was cited in IDS filed 12 Feb 2019.

Regarding claim 1, Iwamatsu teaches A method of live migration of a guest virtual machine with one or more attached peripheral devices ([0002], "The embodiments discussed herein are related to a virtual machine migrating system, a virtual machine migrating program, and a virtual machine migrating method."; [0003], "As means for improving performance in virtualized technology, a technology called I/O that directly allocates a peripheral component interconnect PCI device to a virtual machine is installed as a hardware function."), the method comprising:
coupling a source host to a target host [[through at least one non-transparent bridge (NTB)]] ([0047], "In FIG. 3, a host computer 10a and a host computer 10b…are 
identifying a page of memory to be copied from the source host to the target host, the page of memory corresponding to the guest ([0009], "In live migration, the CPU and hardware registers states, memory contents, I/O transfer states and the like all need to match before and after migrating the virtual machine."; [0076], "Next, the migration transmitting unit 152 of the migration source processing unit 15 transfers the memory images of the operating virtual machine 12 subject to migration, to the migration target processing unit 16 via the network 30 (S141).");
changing a mapping of the identified page to identify a memory address of the target host, the memory address of the target host being aliased in the source host and not visible to the one or more attached peripheral devices ([0007], "An MMIO region is a memory region allocated in the host physical address space s1 for a memory mapped I/O corresponding to a PCI device v1 connected to the host computer."; [0008], "The address in the MMIO region a2 is converted to an address in the MMIO regional by DMA remapping. As a result, access to the PCI device v1 can be achieved."; [0019], "The migration source computer conducts processing to send host physical address information of an MMIO region corresponding to a device used by the virtual machine through directed I/O to a migration target computer, and to cause a connection target of the device to be switched to the migration target computer by a switching device that connects the device to the computers. The migration target computer conducts processing to allocate an MMIO region corresponding to the host physical address information sent by the migration source computer, to the device connected to the computers by the switching device.");
copying data for the identified page from the source host to the target host ([0007]; [0009]; [0019]; [0076], "The migration receiving unit 162 of the migration target processing unit 16 writes the received memory images into the virtual machine 12 in the space created in step S110 (S142).");
invalidating page table entries of the source host corresponding to the data that was copied ([0077], "The migration transmitting unit 162 deactivates the settings related to the directed I/O for the stopped virtual machine 12. The deactivation of the settings related ot the directed I/O refers to releasing a table (hereinbelow referred to as 'address conversion table') for converting the guest physical address of the virtual machine 12 and the host physical address of the host computer 10a set by the directed I/O hardware 106."); and
providing access to the copied pages on the target host to the one or more attached peripheral devices ([0009]; [0019]; [0079], "Therefore, the host computer 10b receives the corresponding connection notification through a PCI slot connected to the corresponding cable. The connecting unit 161 of the migration target processing unit 16 executes the connection processing of the PCI device d in response to the connection notification (S166)."; [0081], "Next the migration receiving unit 162 conducts the directed I/O settings related to the migrated virtual machine 12 based on the updated memory images, and causes the host computer 10b to activate the corresponding virtual machine 12 (S181). Conducting the directed I/O settings refers to making an address conversion table for the object virtual machine 12 for the directed I/O hardware 106 settings.").
Iwamatsu does not specifically teach coupling a source host to a target host through at least one non-transparent bridge (NTB). 
coupling a source host to a target host through at least one non-transparent bridge (NTB) (Fig. 1, #130; 4:61-63, "Each physical sharing machine 140A and 140B is connected to PCIe fabric switch 110B by an NTB 130A and 130B, respectively.").
It would have been obvious to a person having ordinary skill in the art before the effective filing of the claimed invention to modify Iwamatsu to include a coupling the source and target hosts through a NTB as taught by Serebin. Iwamatsu discloses connecting through a network, and it would be a simple substitution of one known element for another to connect utilizing a NTB as taught by Serebin. Furthermore, Iwamatsu discloses using MR-IOV, utilizing multiple VMs to share resources over multiple physical machines (see [0011]), and Serebrin discloses utilizing SR-IOV, utilizing VMs to share resources over the PCI bus of a single physical machine (see 1:28-31). One of ordinary skill in the art would be motivated to combine multiple physical machines hosting multiple VMs into a single physical machine hosting multiple VMs in order to cut down on the hardware resourced needed. 

Regarding claim 8, the combination of Iwamatsu and Serebin teaches claim 1. Iwamatsu further teaches further comprising reading the identified page to be copied, prior to the copying the data, if one or more virtual central processing units (VCPUs) are able to access the identified page ([0009]; [0076], "Next, the migration transmitting unit 152 of the migration source processing unit 15 transfers the memory images of the operating virtual machine 12 subject to migration, to the migration target processing unit 16 via the network 30 (S141)."; In order to transfer the memory images, the images must inherently be able to access them and read them.).

Regarding claim 10, the combination of Iwamatsu and Serebin teaches claim 1. Iwamatsu further teaches wherein the memory address of the target host is aliased in a memory mapped input/output of the source host ([0007]; [0008]; [0009]; [0019]; [0076]).

Regarding claims 11, 18 and 20, these claims recite substantially the same limitations as claims 1, 8 and 10, respectively, above and are rejected on the same basis.

Regarding claim 12, the combination of Iwamatsu and Serebin teaches claim 11. Iwamatsu does not specifically teach, but Serebin further teaches the peripheral component interconnect device being coupled between the source host and the one or more attached peripheral devices (Fig. 1, #130; 4:61-65, "Each physical sharing machine 140A and 140B is connected to PCIe fabric switch 110B by an NTB 130A and 130B, respectively. NTBs 130A and 130B are placed between PCIe fabric switch 110B and physical machines 140A and 140B to facilitate the isolation for virtual functions.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize this teaching of Serebin for the same motivation provided in claim 1 above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwamatsu and Serebrin as applied to claim 1 above, and further in view of Maitra (US 2015/0026384).

Regarding claim 2, the combination of Iwamatsu and Serebin teaches claim 1. The combination does not specifically teach wherein the NTB is included in a peripheral component interconnect device.
However, Maitra teaches wherein the NTB is included in a peripheral component interconnect device ([0025], "Each of these PCI Express switches 210 has a plurality of internal non-transparent bridges 211 and a plurality of transparent bridges 212.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Iwamatsu and Serebin to include the NTB as a part of the PCIe switch as taught by Maitra. The combination suggests utilizing a PCI switch with a NTB in between (Serebin 4:61-65), but one of ordinary skill in the art would be motivated to combine the switch to include the NTB functionality as a way to simplify the hardware setup into a single device providing a plurality of NTBs (Maitra [0025]).

Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwamatsu and Serebrin as applied to claims 1 and 11 above, and further in view of Williamson et al. (US 2017/0068634), hereinafter Williamson.

Regarding claim 3, the combination of Iwamatsu and Serebin teaches claim 1. The combination does not specifically teach wherein changing the mapping for the identified page invokes a first helper thread.
However Williamson teaches wherein changing the mapping for the identified page invokes a first helper thread ([0025], "In an illustrative example, one or more virtual processors assigned to a virtual machine may be executed by a first processing thread, while the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Iwamatsu and Serebin to include a separate thread for mapping as taught by Williamson. Different threads to perform different functions are well-known in the art and would produce predictable results.

Regarding claim 4, the combination of Iwamatsu, Serebin and Williamson teaches claim 3. Iwamatsu does not specifically teach, but Williamson further teaches wherein the invalidating the page table entries of the source host and copying the data for the identified page invokes a second page table entry (PTE)-editing thread ([0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize this teaching of Williamson for the same motivation provided in claim 3 above.

Regarding claim 5, the combination of Iwamatsu, Serebin and Williamson teaches claim 4. Iwamatsu does not specifically teach, but Williamson further teaches further comprising sending a first signal from the helper thread to the PTE-editing thread after changing the mapping of the identified page, the first signal indicating a completion of changing the mapping of the identified page ([0025], "The respective processing threads may be programmed to signal the completion of the pinning and IOMMU mapping operation to the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Iwamatsu, Serebin and Williamson to include sending a signal when thread is complete as further taught by Williamson. Sending signals between threads is well-known in the art and would produce predictable results.

Regarding claim 6, the combination of Iwamatsu, Serebin and Iwamatsu teaches claim 4. While Iwamatsu does not specifically teach, Williamson further teaches further comprising sending a second signal from the PTE-editing thread to the helper thread, the second signal indicating a completion of the copying of the data for the identified page from the source host to the target host ([0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Iwamatsu, Serebin and Williamson to include sending a signal when thread is complete as further taught by Williamson. Sending signals between threads is well-known in the art and would produce predictable results.

Regarding claim 7, the combination of Iwamatsu, Serebin and Iwamatsu teaches claim 1. While Iwamatsu does not specifically teach, Williamson further teaches further comprising implementing predetermined time limits for completion of at least one of the changing of the mapping of the identified page, the copying of the data for the identified page, or the invalidating of the page table entries of the source host (Fig. 3; [0033], "Responsive to receiving, at block 350, a completion signal from processing thread 304, processing thread 306 may, at block 360, notify the virtual machine of the I/O device being hot-plugged."; Per Fig. 3, if the signal is not received, step 360 is bypassed. Inherently, there is a predetermined time limit to receive the signal.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Iwamatsu, Serebin and Williamson to include establishing time limits for completion of the task as further taught by Williamson. Setting time limits for completion of work is well-known in the art and would produce the predictable results of knowing when a task is taking too long to complete.

Regarding claims 13-17, these claims recite substantially the same limitations as claims 3-7, respectively, above and are rejected on the same basis.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iwamatsu and Serebrin as applied to claims 1 and 11 above, and further in view of Pellegrini et al. (US 2018/0336142), hereinafter Pellegrini.

Regarding claim 9, the combination of Iwamatsu and Serebin teaches claim 1. The combination does not specifically teach further comprising aborting the copying of the data when one or more attached peripheral devices attempt to access the data during copy.
However, Pellegrini teaches further comprising aborting the copying of the data when one or more attached peripheral devices attempt to access the data during copy 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Iwamatsu and Serebin to include aborting the copying when the memory blocks are being accessed as taught by Pellegrini. Such a modification would “avoid data inconsistency”, since data may change when accessed, thus rendering the transferred data inconsistent with the data after access (Pelligrini [0052]).

Regarding claim 19, this claim recites substantially the same limitations as claim 9 above, and is rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194